FOSTER, Circuit Judge.
The J. W. Hester Company was adjudicated bankrupt on February 16, 1926. Thereafter the trustee, appellee herein, brought suit in the District Court to recover of Lillie Gray Porter, a former employee, some $4,000 in money, alleged to be part of the assets of the bankrupt, and to have been turned over to her, within four months of bankruptcy, pursuant *1014to a conspiracy between her and Vane C. Hester, vice president of tbe bankrupt, to conceal same and to binder, delay, and defraud tbe creditors of tbe bankrupt. It was admitted that tbe money was turned over to Miss Porter by Hester within four months of bankruptcy, and tbe identical money to tbe extent of $3,235 was found in her possession and sequestered. Appellants contended, however, that from time to time over a period of years Miss Porter left part of her weekly salary with Hester for safe-keeping, and had also deposited with him $500 at one time, and that without her knowledge and consent be had used it in tbe business of tbe bankrupt.
After a full bearing tbe District Court found against appellants, ordered tbe money impounded turned over to tbe trustee, and entered judgment against appellants for $4,-000, with interest. Error is assigned to this action of tbe court. Without stopping to review it, it is sufficient to say that tbe evidence in tbe record fully supports tbe judgment of tbe District Court.
Error is also alleged to tbe allowance of an amendment to tbe trustee’s pleading, alleging tbe insolvency of tbe Hester Company after November 1, 1925, and to tbe admission of certain" evidence tending to contradict tbe testimony of Miss Porter and Hester, given before tbe referee in tbe course of tbe bankruptcy inquiry, which bad been offered by appellee and admitted without objection. These assignments are entirely without merit. We find no error in tbe record.
Affirmed.